PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/855,972
Filing Date: 27 Dec 2017
Appellant(s): Battleson, James, Eric



__________________
Paul B. Johnson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

(2) Response to Argument
Appellant describes the problem the invention solves such as, the speeding up of the process of responding to the requestor (insurance company for example). This is achieved by sending ETA requests to a group of technicians that are required to respond within 15 seconds before sending out a subsequent ETA request if an acceptable ETA is not received from the first group (Appeal Brief, pages 26-30). Also, Appellant argues that the invention cannot be performed in a human’s mind, or entirely on pen and paper because of the time frames involved.
Examiner respectfully disagrees. The steps in the claimed invention can be carried out by physically/manually by “conventional” human activity. The claimed invention simply “automates” a manual/analog process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea into a patent-eligible application of that idea. “At best, the claim[] describe[s] the automation of OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on ... a computer, that addition cannot impart patent eligibility”) (internal alteration, citation, and quotations omitted); Intellectual Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); FairWarning IP v. Iatric Systems, (CAFC, 2015-1985, Oct. 11, 2016, pg. 8), (“While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.”)

Appellant further argues that the claimed invention as a whole, integrates the alleged abstract idea into a practical application.
Examiner respectfully disagrees. As analyzed in the Final Office action, the additional elements are generic computing devices used in a network environment.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.